Citation Nr: 0010886	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lower gastrointestinal tract, to include 
diverticulitis/irritable bowel syndrome.  

2.  Entitlement to an increased initial rating for reflux 
esophagitis, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for residuals of an 
injury to the cervical spine, with diskectomy, currently 
rated as 40 percent disabling.  

4.  Entitlement to an increased rating for residuals of an 
injury to the thoracic spine, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a gastrointestinal disability.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  He 
was provided with a July 1997 statement of the case, and 
filed an August 1997 VA Form 9, in which he requested a 
personal hearing at the RO; such a hearing was afforded him 
in February 1998.  The RO hearing officer considered the 
evidence of record and in a June 1998 hearing officer's 
decision, the veteran was awarded service connection, with a 
10 percent initial rating, for reflux esophagitis.  However, 
service connection was denied for a lower gastrointestinal 
tract disability, to include diverticulitis/irritable bowel 
syndrome.  Because this June 1998 decision is not a full 
grant of the benefit sought on appeal, the issue of service 
connection for a disability of the lower gastrointestinal 
tract remains in appellate status.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993).  

In response to the June 1998 award of service connection, 
with a 10 percent initial rating, for reflux esophagitis, the 
veteran filed an August 1998 notice of disagreement as to the 
amount of his initial disability rating, and was sent a May 
1999 statement of the case.  He then filed a VA Form 9 that 
same month, perfecting an appeal of this issue.  In the 
course of this appeal, the veteran was awarded an increased 
rating, to 30 percent, effective January 1, 1999, for his 
service connected reflux esophagitis.  However, because there 
has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 
Vet. App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  

In February 1998, the veteran filed a claim for increased 
ratings for his service connected disabilities of the 
cervical and thoracic spine.  These claims were considered by 
the RO in February 1999, at which time he was awarded a 
compensable rating of 10 percent for his thoracic spine 
disability, and his cervical spine disability rating was 
continued at 40 percent.  He responded with a May 1999 notice 
of disagreement regarding these rating determinations, and 
was sent a July 1999 statement of the case.  His accredited 
representative filed an October 1999 VA Form 646 which will 
be construed by the Board as a substantive appeal; hence, 
these increased rating claims are perfected for appeal and 
merged into the pending action.  


FINDINGS OF FACT

1.  The veteran is service connected for disabilities of the 
cervical and thoracic spine for which he takes pain 
medication.  

2.  According to the medical evidence of record, the veteran 
has a current diagnosis of diverticulitis which is 
proximately due to his use of pain medication.  

3.  The veteran's reflux esophagitis is characterized by 
significant impairment of the veteran's ability to swallow 
solid foods.  



CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
diverticulitis.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).  

2. An increased initial rating, of 50 percent and no higher, 
for the veteran's reflux esophagitis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Codes 7203-
7205 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a February 1994 rating decision, the veteran was awarded 
service connection for residuals of an injury to the cervical 
spine, with a 20 percent initial rating, and residuals of an 
injury to the thoracic spine, with a noncompensable initial 
rating.  According to the medical reports of record, the 
veteran's pain of the cervical and thoracic spine is severe, 
and requires the use of pain medication.  

The veteran subsequently filed an October 1996 claim for 
service connection for disability of the gastrointestinal 
tract, alleging that the pain medication he takes for his 
disabilities of the cervical and thoracic spine have damaged 
his gastrointestinal tract.  The RO denied this claim in 
March 1997, and he perfected an appeal of this issue.  

In conjunction with his service connection claim, the 
veteran's VA outpatient treatment records were obtained.  In 
November 1995, the veteran was afforded an esophogram to 
evaluate his gastrointestinal disability.  Medical testing 
revealed mucosal irregularity in the distal esophagus 
consistent with esophagitis.  A gastric ulcer was also 
suspected, but this diagnosis could not be confirmed.  A 
subsequent July 1996 VA gastrointestinal study confirmed a 
hiatal hernia and multiple esophageal ulcers.  A biopsy of 
his stomach tissue was negative for cancer, however.  Also 
among the outpatient records was a March 1999 notation by Dr. 
C.K., a VA physician who has treated the veteran on a regular 
basis for his gastrointestinal complaints since the mid-
1990's.  Dr. K. noted the veteran's abdominal complaints, 
including nausea and constipation, and stated these symptoms 
"are . . . undoubtedly due to opiate medication this patient 
needs for his chronic back pain."  He further stated the 
veteran's diverticulitis, chronic nausea, and chronic 
abdominal pain were a result of this same medication.  The 
doctor recommended additional testing and follow-up care.  

A May 1997 VA gastrointestinal examination was afforded the 
veteran, and he reported the regular use of pain medication 
since his 1990 in-service back injury.  He alleged that this 
medication has damaged his gastrointestinal tract.  Upon 
objective examination, he had pain of the lower right 
abdominal quadrant, without masses or rebound.  Severe 
esophagitis, with ulceration, was diagnosed.  Severe hiatal 
hernia, with gastric ulcers, versus Barrett's esophagus with 
ulceration, was also diagnosed.  

The veteran was afforded a personal hearing at the RO in 
February 1998.  He testified on his own behalf, accompanied 
by his wife.  He repeated his assertions that the pain 
medication associated with his service connected spinal 
disabilities had caused permanent damage to his 
gastrointestinal tract.  He has since undergone several 
endoscopic examinations which confirmed ulceration of his 
esophagus and stomach.  He has also modified his eating 
habits, to include eliminating certain spicy foods from his 
diet, eating smaller meals, and eating more slowly.  
Nevertheless, he continues to experience pain and occasional 
vomiting.  He has frequent dysphagia, especially with solid 
foods.  

In a June 1998 hearing officer's decision, the veteran was 
awarded service connection, with a 10 percent initial rating, 
for reflux esophagitis.  However, service connection was 
denied for a lower gastrointestinal tract disability, to 
include diverticulitis/irritable bowel syndrome.  The veteran 
responded with a timely notice of disagreement, initiating an 
appeal of these issues.  

A new VA gastrointestinal examination was afforded the 
veteran in October 1998.  He continued to report abdominal 
pain, heartburn, and difficulty swallowing, mostly with solid 
foods but occasionally with liquids.  He also reported some 
regurgitation of his food, but no recent nausea or vomiting.  
A recent weight loss of 10 pounds was reported.  The examiner 
diagnosed esophageal reflux, very severe.  

The veteran underwent a laparoscopic Nissen fundoplication in 
November 1998 to correct some of his upper gastrointestinal 
symptoms.  His surgery was without complications, and he was 
discharged shortly thereafter for outpatient follow-up care.  

The veteran's gastrointestinal disabilities were again 
evaluated in March 1999.  He continued to report heartburn, 
difficulty swallowing, regurgitation of food, and recent 
weigh loss.  Objectively, he was in no acute distress.  
Severe reflux esophagitis was diagnosed.  

The RO considered this evidence, and increased the veteran's 
disability for esophagitis from 10 to 30 percent, effective 
January 1, 1999.  His claim was then forwarded to the Board.  

Analysis
I. Service connection - Disability of the lower 
gastrointestinal tract

The veteran seeks service connection for a disability of the 
lower gastrointestinal tract.  Service connection will be 
awarded for any current disability resulting from a disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be awarded for any 
disability which is proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310 (1999).  In 
evaluating any claim, the VA must extend the benefit of the 
doubt to any claimant whenever the evidence is in balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  

As an initial matter, the veteran's claim for service 
connection for a gastrointestinal disability is well 
grounded, meaning it is plausible.  He has presented medical 
evidence of a current disability, as well as a medical 
opinion that such a disability is proximately due to or the 
result of a service connected disability.  As such, the claim 
is well grounded, and the VA has a statutory duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the reasons to be discussed below, the veteran's claim 
for service connection for a disability of the 
gastrointestinal tract is supported by the preponderance of 
the medical evidence, and must be granted.  

As has been noted above, the veteran has been awarded service 
connection for disabilities of the cervical and thoracic 
spine.  According to the medical evidence, these disabilities 
place him in severe pain, and he has been taking pain 
medication since the early 1990's.  His treating VA 
physician, Dr. C.K., who has examined the veteran on several 
occasions and had the opportunity to review his medical 
history, observed in March 1999 that the veteran's abdominal 
complaints, including nausea and constipation, "are . . . 
undoubtedly due to opiate medication this patient needs for 
his chronic back pain."  He further stated the veteran's 
diverticulitis, chronic nausea, and chronic abdominal pain 
were the result of this same medication.

In the absence of any medical evidence to the contrary, the 
expert medical opinion of Dr. K. clearly supports an award of 
service connection on a secondary basis for diverticulitis.  
38 C.F.R. § 3.310 (1999).  Dr. K. is a competent and credible 
medical expert, and he has had the opportunity to examine 
both the veteran and his medical records.  Based on these 
facts, service connection for diverticulitis is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (1999).  


II. Increased initial rating - Reflux esophagitis

The veteran seeks an increased initial rating for his service 
connected reflux esophagitis, currently rated as 30 percent 
disabling.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

As an initial matter, additional relevant evidence was filed 
by the veteran in March 2000.  Because this evidence was 
received subsequent to the RO transferring the claims folder 
to the Board, the law generally requires it be returned to 
the agency of original jurisdiction for initial 
consideration.  38 C.F.R. §§ 20.800, 20.1304 (1999).  
However, with his additional evidence the veteran filed a 
written and signed waiver of consideration by the RO, the 
agency of original jurisdiction; as a result, the claim need 
not be remanded for this reason.  38 C.F.R. § 20.1304 (1999).  

All impairment of the esophagus, including spasm, 
diverticulum, and stricture, is rated under Diagnostic Code 
7203, for esophageal stricture.  Under this diagnostic code, 
moderate stricture of the esophagus warrants a 30 percent 
rating; severe stricture, permitting liquids only, warrants a 
50 percent rating, and; severe stricture, permitting liquids 
only and resulting in a marked impairment of general health, 
warrants a 80 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Codes 7203-7205 (1999).

For the reasons to be discussed below, an increased initial 
rating, to 50 percent and no higher, is warranted for the 
veteran's reflux esophagitis.  

According to the medical evidence of record, the veteran is 
able to ingest both solids and liquids, but has difficulty 
swallowing all food substances.  The veteran's esophagitis 
has also resulted in frequent heartburn and abdominal pain, 
occasional nausea and vomiting, and some weight loss.  While 
the veteran does retain the ability to swallow at least some 
solid foods, the preponderance of the medical evidence 
suggests this ability is significantly impaired.  In light of 
38 C.F.R. §§ 4.3 and 4.7, an increased rating to 50 percent 
is warranted for his service connected reflux esophagitis.  

However, an increased rating in excess of 50 percent is not 
warranted.  The medical record reflects neither an absolute 
inability to swallow solids, nor marked impairment of the 
veteran's general overall health due to reflux esophagitis, 
for which an increased rating would be warranted.  While the 
veteran has received extensive VA medical treatment, he has 
not been shown to be either underweight or undernourished due 
to his service connected disability.  No other general health 
impairment has been credited to his reflux esophagitis.  

The veteran's service connected disability has also been 
considered in light of other, potentially analogous, rating 
criteria.  See 38 C.F.R. § 4.20 (1999).  However, the medical 
record does not suggest that this disability would be better 
evaluated in light of any other diagnostic code.  The 
veteran's reflux esophagitis chiefly involves impairment of 
the esophagus and/or upper gastrointestinal tract, according 
to the medical findings of record, and evaluation under other 
gastrointestinal rating criteria is not warranted.  While 
ulceration of the esophagus was noted on several occasions 
from 1995 to 1997, it was not noted on more recent medical 
examination reports.  The medical evidence of record does not 
indicate that the veteran's gastric ulcers or eroded areas 
are large, or result in severe hemorrhaging, for which an 
increased initial rating in excess of 50 percent would be 
warranted.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348 
(1999).  

A review of the evidence also does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's esophagitis disability has, however, presented a 
degree of impairment equal to a 50 percent initial rating 
since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's esophagitis has not required 
excessive hospitalization since his service separation, and 
is not shown by the evidence to present marked interference 
with employment in and of itself.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
reflux esophagitis is unusual, or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the evidence of record supports an increased 
initial rating, to 50 percent and no higher, for the 
veteran's reflux esophagitis, with constriction of the distal 
esophagus.  


ORDER

1.  Service connection for diverticulitis is warranted.  

2.  An increased initial rating, to 50 percent and no higher, 
is warranted for the veteran's service connected reflux 
esophagitis.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In February 1998, the veteran filed a claim for increased 
ratings for his service connected disabilities of the 
cervical and thoracic spine.  The VA medical evidence of 
record clearly reflects impairment of the veteran's right 
shoulder and upper extremity due to his spinal disabilities.  
For example, diffuse cervical disc disease, with right 
cervical radiculopathy of the right shoulder, was diagnosed 
upon VA orthopedic examination in March 1999.  Recently 
received records, dated November 1999, from the Yale Center 
for Pain Management also reflect sensory deficit on the right 
half of the veteran's face secondary to his spinal injuries.  
However, consideration has yet to be afforded the veteran for 
this neurological impairment of the right upper extremity and 
face.  The U. S. Court of Appeals for Veterans Claims (Court) 
has held that separate ratings may be assigned for a single 
service connected disability, unless the symptoms constitute 
the same manifestations under 38 C.F.R. § 4.14 (1999).  See 
Evans v. Brown, 9 Vet. App. 273, 281-82 (1996).  In the 
present case, the medical evidence clearly suggests 
additional disability ratings are warranted for his 
neurological impairment.  

The evidence of record also indicates that the veteran has 
missed significant time from his work due to his service 
connected disabilities of the spine.  The RO should therefore 
determine whether the evidence warrants a referral of the 
veteran's case to VA's Undersecretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  

Thus, in light of the above, these claims are remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service connected disabilities of the 
cervical and thoracic spine, including 
any related neurological manifestations.  
A notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner(s) for review 
in conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner(s) should evaluate the 
veteran's disabilities of the cervical 
and thoracic spine, and list all 
impairment directly related thereto, 
including but not limited to any 
neurological impairment.  The medical 
basis for all opinions expressed should 
be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's increased rating claims.  The 
RO may assign additional and separate 
disability ratings for separate and 
distinct manifestations of the veteran's 
service connected disabilities, if the 
medical evidence so warrants.  See Evans, 
supra.  If the rating actions taken 
remain adverse to the veteran in any way, 
he and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


